     Case 2:20-cv-01011-GMN-NJK Document 39
                                         38 Filed 09/16/21
                                                  09/15/21 Page 1 of 2
                                                                     1




                           IN THE UNITED STATE DISTRICT COURT
                              DISTRICT OF NEVADA (LAS VEGAS)

 CYNTHIA L. CRIMI-SPANGLER,

                     Plaintiff,
                                                      CASE NO. 2:20-CV-01011
 vs.
 ZIMMER, INC., ZIMMER GMBH,
 AND ZIMMER HOLDINGS, INC. ,

                      Defendants.


                    STIPULATION OF DISMISSAL WITH PREJUDICE

        The plaintiff, Cynthia L. Crimi-Spangler ("Plaintiff'), and the defendants, Zimmer, Inc.,

Zimmer GMBH, and Zimmer Holdings, Inc. ("Defendants"), stipulate that all claims in this lawsuit

                                                            its own costs and attorneys' fees.

                                                By:   ___..6~~~•~11.:....:_:•~~~l~Nr~=-•_
                                                Dated: 9/15/2021
                                                        -----------
 Peter C. Wetherall                             Andrew L. Campbell (pro hac vice)
 WETHERALL GROUP, LTD.                          Stephanie N. Russo (pro hac vice)
 9345 West Sunset Road, Suite 100               FAEGRE DRINKER BIDDLE & REATH LLP
 Las Vegas, NV 89148                            300 North Meridian Street, Suite 2500
 (702) 838-8500                                 Indianapolis, IN 46204
                                                (317) 237-0300
 Douglass A. Kreis
 A YLSTOCK WITKIN KREIS &                       Leann Sanders
 OVERHOLTZ, PLLC                                Courtney Christopher
 17 East Main Street, Suite 200                 ALVERSON TAYLOR & SANDERS
 Pensacola, FL 32502                            6605 Grand Montecito Parkway, Suite 200
 (850) 202-10 I 0                               Las Vegas, NV 89149

 J. Robert Bell, III                            Attorney for Defendants
 OSBORNE & FRANCIS, PLLC
 433 Plaza Real, Suite 271
 Boca Raton, FL 33432

 Attorneys for Plaintiff


US.131981272.01
    Case
     Case2:20-cv-01011-GMN-NJK
          2:20-cv-01011-GMN-NJK Document
                                 Document38-1
                                          39 Filed
                                              Filed09/16/21
                                                    09/15/21 Page
                                                              Page21ofof21




                          I   THE U ITED TATE DI TRICT OURT
                              DI TRI T OF EVAD (LA VEGAS)

   YNTHJA L.       RIM[- PANGL R,

                        Plaintiff,
                                                          A      NO.2:20- V-0J0lJ
 V.

 ZIMMER, IN . ZIMMER GMBH,
 AND ZIMM ~R HOLDING , INC. ,

                        Defendants.




          THI     AU      came before the Court upon the      tipulation for Di mis al of Defendants

with Prejudice by and between th plaintiff,          ynthia L.   rimi- pangler ("Plaintiff'), and the

defendants, Zimmer, Inc. Zimmer           MBH, and Zimmer Holdings, lnc. ("Defendants"), and the

Court having reviewed the            tipulation for Dismissal of Defendant   with Prejudice, having

reviewed the court file, and being otherwi e fully advised in the premises, it is hereby:

          ORDERED AND ADJUDGED that:

This case is hereby DI MI        ED WITHPREJUDI E as to Defendants. Plaintiff and Defendants

 hall each bear his/its own respective costs and attorneys ' fees incurred in connection with thi

action.

          DONE AND ORDERED in Chambers this _               day of _ _ _ _ _ _ _ . 20         .
                                               IT IS SO ORDERED.

                                                          16 day of September, 2021.
                                               Dated this ____


 onfirmed copie to:
All counsel of record

                                               _______________________________________
                                               Gloria M. Navarro, District Judge
                                               United States District Court
US.131981272.01
